[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS #104
"A motion to dismiss on the ground that a forum selection clause precludes the court from hearing the case contests the court's personal jurisdiction over the defendant." Alcaide, Inc.v. R. W. Granger  Sons. Inc., Superior Court, judicial district of Danbury, Docket No. 319449 (Oct. 31, 1995, Stodolink, J.). citing Emlee Equipment Leasing Corporation v. WaterburyTransmission Inc., 41 Conn. Sup. 575, 577-78, 595 A.2d 951
(1991), aff'd in part and rev'd in part on other grounds,31 Conn. App. 455, 626 A.2d 307 (1993). Lack of personal jurisdiction is a valid ground for a motion to dismiss. Practice Book § 143.
In the present case, the defendant's motion to dismiss is incorrectly based on a lack of subject matter jurisdiction. This court will therefore assume that the defendant intended to make a motion to dismiss the action on the basis of lack of personal jurisdiction.
"As a general rule, `parties to a contract may agree in advance to submit to the jurisdiction of a given court. . . .'"Alcaide, Inc. v. R. W. Granger  Sons, Inc., supra, Superior Court, Docket No. 319449, citing United States Trust Co. v.Bohart, 197 Conn. 34, 42, 495 A.2d 1034, quoting National Rentalv. Szukhent, 375 U.S. 311, 315-16 [84 S.Ct. 411, 11 L.Ed.2d 354] (1964). "The forum selection clause will be upheld if, based on the facts of the case, it is found to be reasonable. . . . If the clause is unreasonable or unjust, it will be disregarded." (Citation omitted.) Id.
Here, the subject clause states that any action arising out of the note should be brought in the United States District Court for the State of Connecticut. Both parties agree, however, that the federal court would be unable to assert subject matter jurisdiction over this controversy. See 28 U.S.C. § 1332 (a). Therefore, the forum selection clause in the September 15, 1994 CT Page 10193 promissory note cannot be enforced. If the forum selection clause is unenforceable, it must be deemed unreasonable and thereby disregarded. Therefore, this court has personal jurisdiction over the defendant in this action. The motion to dismiss is denied.
MINTZ, J.